Citation Nr: 0123690	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-16 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
by the Buffalo, New York RO that denied service connection 
for PTSD.  

Although the RO has developed the issue on appeal as though 
it was an original claim for service connection, the Board 
finds that this treatment of the veteran's claim is not 
entirely appropriate.  The records show that the RO denied 
his claim for entitlement to service connection for PTSD in 
an April 1996 rating decision.  Although the veteran was 
given written notification of this determination in April 
1996, a timely appeal was not thereafter received.  The 
rating decision, therefore, became final.  See U.S.C.A. 
§ 7105 (West 1991).  As a result, the veteran's current claim 
for entitlement to service connection for PTSD must be 
considered a petition to reopen a prior final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  Consequently, the 
issue on appeal has been restyled as set forth on the first 
page of this decision.

Additionally, the Board also notes that by rating decision, 
dated August 2000, the RO denied the veteran's claim to 
reopen a claim for service connection for hearing loss in the 
left ear and denied service connection for hearing loss in 
the right ear and bilateral tinnitus.  The veteran submitted 
a notice of disagreement in October 2000 and a statement of 
the case (SOC) was issued in April 2001.  Currently, the 
veteran has not filed a VA Form 9 to continue his appeal.  
Therefore, the sole issue before the Board on appeal is the 
veteran's claim for PTSD.


FINDINGS OF FACT

1.  In the April 1996 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal this denial.

2.  Evidence added to the record since April 1996 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which denied service 
connection for PTSD, is final. 38 U.S.C.A. §§ 1110, 5107, 
7105(c) (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2001).

2.  Evidence received since April 1996 is new and material 
and the claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  The VCAA 
eliminated the well-grounded requirement and modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Generally, the provisions of this liberalizing 
law, to include the implementing regulations, are 
"potentially applicable to claims pending on the date of the 
VCAA's enactment."  See Holliday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  In addition, the amended 
regulatory provisions of 38 C.F.R. § 3.156(a) redefine the 
term "material evidence" and incorporate an evidentiary 
prerequisite of establishing "a reasonable possibility of 
substantiating the claim," for the purpose of reopening a 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  The Secretary (for the Department 
of Veterans Affairs) specifically provided that the amendment 
to section 3.156(a) would be applicable to any claim to 
reopen a finally decided claim received on or after August 
29, 2001, thereby creating another exception to the 
applicability rule.  Id.  Inasmuch as the veteran's request 
to reopen his claim for service connection for post-traumatic 
stress disorder was received in August 1999, which is well in 
advance of August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id; cf. 
Karnas v. Derwinski, supra.

New and Material Evidence

Historically, the veteran filed a claim for service 
connection for PTSD in August 1995.  By rating decision, 
dated April 1996, the RO denied the veteran service 
connection for PTSD because there was no confirmed diagnosis 
of PTSD and evidence establishing any stressors experienced 
by the veteran.  Although the veteran was given written 
notification of this determination that same month, a timely 
appeal was not thereafter received.  The rating decision, 
therefore, became final.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in April 1996 included: the veteran's service 
medical records, which show no treatment for PTSD related 
symptoms; the veteran's record of service, which shows units 
assigned and his primary duty as a motor vehicle operator and 
rifleman; the veteran's combat history, which reveals that 
the veteran participated in operations in Danang, Vietnam; 
the veteran's sea and air travel embarkation slips, recording 
his transfer to Vietnam; and a discharge report from the 
Buffalo, New York, VA Medical Center (VAMC), in part, 
diagnosing him with PTSD.  Upon consideration of this 
evidence, the RO denied service connection for PTSD.  The 
February 1987 rating decision was not appealed and became 
final.

In August 1999, the veteran requested that the claim for 
entitlement to service connection for PTSD be reopened.  
Newly submitted evidence since the April 1996 rating decision 
includes: a November 1999 statement submitted by the veteran; 
Statement of Service dated March 1987; records the Department 
of the Navy, Marine Corps Historical Center, dated October 
1968 through January 1970; treatment records from the 
Buffalo, New York VAMC, dated August 1999 through April 2000; 
and the July 2000 personal hearing transcript.

In the November 1999 statement, the veteran contends that he 
suffered many stressors related to his military service and 
experiences in Vietnam, including in part, being in a truck 
accident where many people were injured, experiencing 
incoming rounds of fire, and learning of the death of a 
fellow soldier who just had a baby.  Furthermore, records 
from the Marine Corps Historical Center document the events 
of the veterans unit, the 1st Infantry Training Regiment and 
the H&S Company, Maintenance Battalion, 1st Force Service 
Regiment.  In addition, the treatment records from the 
Buffalo, New York, VAMC, dated August 1999 through April 
2000, show, among other things, progress notes for the 
veteran's treatment of PTSD, including education modules, 
group notes, PTSD skill building exercises, and employment 
assistance history.  Finally, in the personal hearing 
transcript, dated July 2000, the veteran testified 
specifically as to the events and stressors experienced 
during service and treatment that he was currently receiving 
from VA physicians, Drs. Henderson and Olympia.

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it further indicates a previous diagnosis and treatment of 
PTSD and discusses the veteran's alleged stressors related to 
his military service.  The Board finds that the new evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim that he 
suffers from PTSD, and that, accordingly, his claim is 
reopened.  However, for the reasons set forth in the Remand 
below, additional development is warranted consistent with 
the requirement of VA's duty to assist, pursuant to the 
Veteran's Claims Assistance act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection PTSD, 
the claim is reopened.  To this extent, the appeal is 
granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for PTSD.

Prior to determining the veteran's claim of entitlement to 
service connection for PTSD, VA must ensure that the veteran 
has received the notice and the assistance contemplated by 
the VCAA and its implementing regulations.  38 U.S.C.A. 
§§ 5103, 5103A (as amended); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In the July 2000 hearing transcript, the veteran testified 
that he was receiving VA treatment for PTSD, particularly 
from Drs. Henderson and Olympia.  However, upon review of the 
claims file, there are no treatment records subsequent to the 
April 2000 VA treatment records, and specifically, no 
treatment records from Drs. Henderson and Olympia.  The Board 
notes that VA medical records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, it is 
necessary to obtain these records and associate them with the 
file before further review of the veteran's claim may be 
undertaken.

Furthermore, the veteran has not undergone a VA PTSD 
examination.  While the Board recognizes that the veteran had 
a previous diagnosis of PTSD, the VA examiner did not specify 
the exact stressors upon which the diagnosis of PTSD was 
based.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001).  
Therefore, the Board finds that the RO must schedule the 
veteran for another VA examination once all outstanding 
medical records have been obtained.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

In addition, the Board notes that in the veteran's treatment 
records from the Buffalo, New York VAMC, dated September 
1999, the veteran stated that he had applied for Social 
Security Disability benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
Social Security records are relevant to claims for disability 
compensation and that not only the decision of that agency 
but also the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Although Social Security records are usually 
relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.


Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for PTSD.  
After securing the necessary releases, the 
RO should request copies of any medical 
records not previously obtained, including 
treatment record by Drs. Henderson and 
Olympia referenced in a July 2000 hearing 
transcript.  Any such records obtained 
should be associated with the claims file.  
If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to be 
taken by VA with respect to the claim.

3.  The RO should contact the Socia 
Security Administration to determine 
whether the veteran applied for benefits, 
and if so, obtain copies of all medical 
records considered in either granting or 
denying such benefits to the veteran.  All 
records obtained should be associated with 
the claims file.

4.  The RO should contact the veteran and 
ask him to provide any additional 
information, not already associated with 
the claims file, concerning the claimed 
combat service/in-service stressful events 
that led to his PTSD.  Such information 
should include the dates and locations of 
the alleged events, as well as full names 
and units of the individuals involved.  
The veteran should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also again be invited 
to submit to the RO any military records 
in his possession.

5.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
Psychiatrist.  The examiner should 
thoroughly review the claims folder in 
detail, including any medical records 
received from the SSA and a copy of this 
Remand in conjunction with the 
examination.  If PTSD is diagnosed, the 
examiner should state for the record the 
specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  The examination and the report 
thereof should be in accordance with DSM-
IV.  All findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

7.  Thereafter, the RO should readjudicate 
claim of entitlement to service connection 
for PTSD.

If the benefit sought on appeal remains denied, the veteran 
and the veteran's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



